 


114 HR 4220 RH: Water and Agriculture Tax Reform Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 675
114th CONGRESS 2d Session 
H. R. 4220
[Report No. 114–862] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2015 
Mr. Buck (for himself, Mr. Gosar, Mr. Bishop of Utah, Mrs. Lummis, Mrs. Love, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Ways and Means 
 

December 8, 2016
Additional sponsors: Mr. Coffman, Mr. Simpson, Mr. Lamborn, and Mr. Polis


December 8, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on December 10, 2015




A BILL 
To amend the Internal Revenue Code of 1986 to facilitate water leasing and water transfers to promote conservation and efficiency. 
 

1.Short titleThis Act may be cited as the Water and Agriculture Tax Reform Act of 2016. 2.Facilitate water leasing and water transfers to promote conservation and efficiency (a)In generalParagraph (12) of section 501(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:

(I)Treatment of mutual ditch irrigation companies
(i)In generalIn the case of a mutual ditch or irrigation company or of a like organization to a mutual ditch or irrigation company, subparagraph (A) shall be applied without taking into account any income received or accrued— (I)from the sale, lease, or exchange of fee or other interests in real and personal property, including interests in water,
(II)from the sale or exchange of stock in a mutual ditch or irrigation company (or in a like organization to a mutual ditch or irrigation company) or contract rights for the delivery or use of water, or (III)from the investment of proceeds from sales, leases, or exchanges under subclauses (I) and (II),except that any income received under subclause (I), (II), or (III) which is distributed or expended for expenses (other than for operations, maintenance, and capital improvements) of the mutual ditch or irrigation company or of the like organization to a mutual ditch or irrigation company (as the case may be) shall be treated as nonmember income in the year in which it is distributed or expended. For purposes of the preceding sentence, expenses (other than for operations, maintenance, and capital improvements) include expenses for the construction of conveyances designed to deliver water outside of the system of the mutual ditch or irrigation company or of the like organization.
(ii)Treatment of organizational governanceIn the case of a mutual ditch or irrigation company or of a like organization to a mutual ditch or irrigation company, where State law provides that such a company or organization may be organized in a manner that permits voting on a basis which is pro rata to share ownership on corporate governance matters, subparagraph (A) shall be applied without taking into account whether its member shareholders have one vote on corporate governance matters per share held in the corporation. Nothing in this clause shall be construed to create any inference about the requirements of this subsection for companies or organizations not included in this clause.. (b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2016.
 

December 8, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
